Cooley J.
The right of defendant in error to dower is undisputed unless she has become barred on the principle of estoppel.' The plaintiff in error claims that she has; first, by her acts en pais ; and, second, by her covenant. ^
To establish the estoppel en pais, evidence was offered in the Court below to show an agreement made orally by Mrs. DeGroff previous to the sale by her as administratrix, that in case Mrs. Glenn would bid at the sale the sum of sixteen hundred dollars, and become the purchaser at that price, she, Mrs. De Groff, would never assert her right to dower in the land; that bid was made by Mrs. Glenn to the sum named, and that the land was struck off to her at that price, which was the full value of the land. The offer was also made to show statements and admissions of Mrs. De Groff, after the administrator’s sale, that she had parted with her dower in the land by that sale. All this evidence was excluded by the Circuit Judge.
We are unable to see that any of this evidence would have had any tendency to make out an estoppel. A person who has induced another to act upon the supposition that a certain state of facts exists, may by such conduct preclude himself from disproving such facts; and we may readily suppose a case in which a woman may so act in reference to lands in which she has a right of dower as to make this principle applicable. If it had appeared that Mrs. DeGroff had induced the purchaser to suppose that she had no dower in the land, and to buy it on that supposition, we should have *168had a very different ease presented from any that was offered to be shown. Here was at the most only an agreement that the purchaser should have conveyed to her a right which she knew Mrs. .De Groff to possess. There was no deception as to the facts; and the purchaser can only claim that an agreement made with her has not been kept. The agreement was void under the Statute of Frauds, and we do not perceive any circumstances upon which, in a court of equity, a claim to specific performance might be based; for Mrs. De Groff was to derive no personal benefit from it, and, if carried into effect, it would have given Mrs. Glenn an unfair advantage over other bidders at the administrator’s sale. If we are correo^ in this, it is difficult to suggest any principle that would warrant us in enforcing such an agreement indirectly by declaring an estoppel.
It is claimed by the plaintiff in error that the ruling of the Circuit Judge had the effect to exclude any evidence which he might have offered to establish an estoppel by acts m pais. We cannot reverse a judgment for the exclusion of evidence, unless that which was actually offered was admissible. If an offer of evidence has been erroneously ruled against, the party aggrieved is not bound to repeat his offer with other evidence of the same character.— Olcott v. Hanson, 12 Mich. 452. But when that actually offered is inadmissible, as in the case before us, we have no right to suppose that the party was restrained by the ruling from offering other evidence which was proper.
There is no room, we think, for putting upon Mrs. DeGroff’s covenant any snch construction as is claimed for it. The deed was given by her in her representative character as administratrix, and signed by her as such. The covenant against her own acts refers to such representative character, and we cannot suppose from the recitals or from the manner of execution, that she was understood to preclude herself thereby from asserting her individual rights. It is quite true that the covenant was not essential to the validity of the *169deed; but it was far from being meaningless, and might, under some circumstances, if the sale had proved defective, have given the grantee a right of action.
We think the rulings of the Circuit Judge were correct. Whether the reasons assigned by him were also correct is entirely immaterial, and we do not therefore discuss that question.
The judgment must be affirmed, with costs.
The other Justices concurred.